DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on January 31, 2022 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10, 12, 14, and 17-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-6 recites the limitation "an assistance request" in line 6 of claim 1, line 2 of claims 2-6.  
In line 6 of claim 1, the limitation “an assistance request” should be corrected as - - a roadside assistance request - - 
In line 2 of claims 2-6, the limitation “the assistance request” should be corrected as - - the roadside assistance request - -
In line 3 of claim 9, the limitation “the assistance request” should be corrected as - - the roadside assistance request - -
In line 3 and line 5 of claim 20, the limitation “the assistance request” should be corrected as - - the roadside assistance request - -
In line 5 of claim 20, the limitation “a plurality of assistance providers” should be corrected as - - a plurality of roadside assistance providers - -
In line 2 of claim 2 and claim 7, the limitation “the remote server” should be corrected as - - the first remote server - -
In line 1 of claim 8, the limitation “the remote server” should be corrected as - - the first remote server - -
. 
There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1 and 2 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gilmartin et al. (hereinafter “Gilmartin”, US 2009/0190735) in view of Ichikawa et al. (hereinafter “Ichikawa”, US 7,200,409) in view of Goulder et al. (hereinafter “Goulder”, US 2008/0299942), and further in view of Clise et al. (hereinafter “Clise”, US 5,797,091).
Regarding claim 1, Gilmartin discloses a roadside assistance system comprising:
a vehicle unit installed in a vehicle (i.e., a telematics unit 14 is installed in vehicle 12 as shown in Fig. 1), the vehicle unit including a processor (i.e., electronic processing device 36) and at least one wireless communication circuit (i.e., cellular component 40, wireless modem 42 and dual antenna 50); 
a user interface device (i.e., an in-vehicle telephone as described in paragraph 0044) including a processor (i.e., the in-vehicle telephone includes its own processor to 
Gilmartin, however, does not expressly disclose:
a user interface device including a touch-screen display, and a processor; and
the user interface device permitting a user to initiate an assistance request in which the roadside assistance request includes a location of the vehicle, a time stamp, a speed of the vehicle and a heading of the vehicle, and the roadside assistance request is transmitted to a first remote server,
the roadside assistance system being further configured to directly communicate the roadside assistance request to a roadside assistance provider.  
In a similar endeavor, Ichikawa discloses on-board communication terminal.  Ichikawa also discloses: 
a user interface device (i.e., mobile terminal 3 as shown in Fig. 3) including a display (i.e., display 32), and a processor (i.e., CPU 30); and
the user interface device permitting a user to initiate an assistance request in which the assistance request includes a location of the vehicle, and the assistance 
In addition, it is noted that even though the combination of references does not expressly disclose a user interface device (i.e., the mobile telephone) includes a touch-screen display and a processor.  However, one skilled in the art would have recognized that the mobile telephone includes a processor and the touch-screen display is readily available and easily be incorporated into the mobile telephone.
Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been quickly identify the location of the user and provide assistance in case of emergency.
The combination of Gilmartin, and Ichikawa does not expressly disclose: the assistance request includes a timestamp, a speed of the vehicle, and a heading of the vehicle.
In a similar endeavor, Goulder discloses a system and method for communication location information.  Goulder also discloses the assistance request includes a timestamp, a speed of the vehicle, and a heading of the vehicle (i.e., the emergency signal transmitted from the radio unit 22 includes a timestamp, speed and direction of travel of the radio as described in col. 0028).
Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.

The combination of Gilmartin, Ichikawa, and Goulder does not expressly disclose the roadside assistance system being further configured to directly communicate the roadside assistance request to a roadside assistance provider.  
In a similar endeavor, Clise discloses a personal communication system.  Clise also discloses the roadside assistance system being further configured to directly communicate the roadside assistance request to a roadside assistance provider (i.e., personal communicator 10 directly contacts the user’s auto club, a nearby service station, which is the roadside assistance provider of claim language.  See col. 3, lines 35-40.  Also see Abstract).  
Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to provide different options to the user to get assistance as desired. 

Regarding claim 2, Gilmartin, Ichikawa, Goulder, and Clise disclose all limitations recited within claims as described above.  Gilmartin also discloses wherein the at least one wireless communication circuit of the vehicle unit communicates the assistance request wirelessly to the remote server (i.e., wirelessly communicate between the telematics unit 14 in the vehicle to the call center 24 as shown in Fig. 1).


Claims 3-6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gilmartin in view of Ichikawa in view of Goulder in view of Clise, and further in view of Walby (US 2004/0192336).
	Regarding claim 3, Gilmartin, Ichikawa, Goulder, and Clise disclose all limitations recited within claim as described above, but do not expressly disclose feature of this claim. 
In a similar endeavor, Walby discloses a system and method for wireless communication (title and abstract).  Walby also discloses wherein the vehicle unit transmits vehicle diagnostic information from an on-board diagnostics system with the assistance request (paragraphs 0047-0048, and 0076; the sensor(s) 70 of the communications device 22 detect vehicle diagnostic information, such as an airbag deployment, and the controller 48 sends relevant data to the service center 24 in response). 	Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
	The motivation for doing so would have been to allow for automatically initiating communication in response to an event with the vehicle (paragraph 0047).

Regarding claim 4, Gilmartin, Ichikawa, Goulder, Clise, and Walby disclose all limitations recited within claim as described above.  Walby also discloses wherein the communication device of the vehicle unit is capable of transmitting the assistance request via a plurality of wireless protocols (paragraphs 0020, 0025, and 0030-0031; the communications device 22 can communicate utilizing either a first communications 

Regarding claim 5, Gilmartin, Ichikawa, Goulder, Clise, and Walby disclose all limitations recited within claim as described above.  Walby also discloses wherein the vehicle unit is programmed to automatically transmits the assistance request via a second one of the plurality of protocols if a first one of the plurality of protocols is unavailable (paragraphs 0045, and 0047-0048; the controller 48 determines which type communications are available and a data priority of the request, to automatically communicate the request via the most efficient, available protocol). 

Regarding claim 6, Gilmartin, Ichikawa, Goulder, Clise, and Walby disclose all limitations recited within claim as described above.  Walby also discloses wherein the communication device of the vehicle unit is capable of transmitting the assistance request via a mobile device (paragraph 0036; one of the transceivers may be a cell phone or PDA device). 


Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gilmartin in view of Ichikawa in view of Goulder in view of Clise, and further in view of Dunne et al. (hereinafter “Dunne”, US 7,991,381).
Regarding claim 7, Gilmartin, Ichikawa, Goulder, and Clise disclose all limitations recited within claims as described above.  Gilmartin also discloses wherein 
In a similar endeavor, Dunne discloses a hierarchical telematics emergency call direction.  Dunne also discloses wherein the vehicle unit is programmed to automatically communicate with an assistance provider directly if the remote server is unavailable (i.e., attempt to call telematics service provider in steps S2, S5, S8 before making 911 call to PSAP directly in S11 as shown in Fig. 1).
Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to try to get assistance as quickly as possible.


Claim 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gilmartin in view of Ichikawa in view of Goulder in view of Clise in view of Dunne, and further in view of Oesterling et al. (hereinafter “Oesterling”, US 7,957,744).
Regarding claim 14, Gilmartin, Ichikawa, Goulder, Clise, and Dunne disclose all limitations recited within claims as described above, but do not expressly disclose features of this claim.
In a similar endeavor, Oesterling discloses a method and system for delivering telematics services via a handheld communication device.  Oesterling also discloses wherein the roadside assistance service provider is a tow truck operator (col. 9, lines 7-20).

The motivation/suggestion for doing so would have been to quickly assist the user in case of emergency.


Claims 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gilmartin in view of Ichikawa in view of Goulder in view of Clise, and further in view of Nguyen et al. (hereinafter “Nguyen”, US 2008/0304630).
Regarding claim 19, Gilmartin, Ichikawa, Goulder, and Clise disclose all limitations recited within claims as described above, but do not expressly disclose features of this claim.
In a similar endeavor, Nguyen discloses an automatic emergency call notification to pre-designated personal emergency contacts.  Nguyen also discloses wherein the location of the vehicle includes a precision of the location (i.e., designating a location accuracy to be provided to the relevant notified emergency contact as described in paragraph 0047). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of the cited references and arrive at the present invention by including the above features.
The motivation/suggestion for doing so would have been to quickly assist the user in case of emergency.
Allowable Subject Matter
Claims 8-9, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 10, 12, 17, and 18 are allowed as indicated in previous Office Action.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE H. CAI whose telephone number is (571)272-7798. The examiner can normally be reached Monday-Friday, 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATHY WANG-HURST can be reached on (571)270-5371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 



/Wayne H Cai/Primary Examiner, Art Unit 2644